


Aflac Incorporated 2nd Quarter 2013 Form 10-Q [afl-0630201310q.htm]
EXHIBIT 10.19
NOTICE OF GRANT OF AWARD    
AND AWARD AGREEMENT




                                           AFLAC INCORPORATED
                                           ID: 58-1167100
                                           Worldwide Headquarters
                                           1932 Wynnton Road
                                           Columbus, Georgia 31999







Award Number:        
Plan: LTIP


            
______________________________________________________________________________
Effective <________>, you have been granted a restricted stock award of <____>
shares of Aflac Incorporated (the Company) common stock. The current total value
of the Award at the date of issue was <________>.
These award shares are restricted until the earlier of the date shown below, or
the cessation of your membership on the Board of Directors for reasons of death,
disability or, provided you have completed at least one full year of vesting
service following the date of this Notice, retirement (i.e., the cessation of
membership on the Board of Directors as of the date of the first annual
Shareholders' meeting of the Company on or after the date you attain age 75 and
are no longer eligible to stand for reelection as per the Bylaws of the
Company).


Shares                            Full Vest
<______>                        <__________>            


Summary of Award Terms:


These shares of restricted stock will be held in book entry form in the custody
of the Company until the restrictions thereon have lapsed. Subject to the
restrictions set forth in the Plan and the Restricted Stock Award Agreement
relating to this award, you shall possess all incidents of ownership with
respect to the award shares, including the right to receive dividends with
respect to such shares and to vote such shares. In accordance with sections 4(a)
and 8(e) of the Plan, any dividend paid on the award shares will be issued in
Company common stock and held as additional restricted shares in the book entry
account subject to the same terms and conditions attributable to the original
grant until such time as all restrictions have lapsed on the shares with respect
to which the dividends were paid.


By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's 2004 Long-Term Incentive Plan (as Amended and Restated March 14, 2012)
and the Restricted Stock Award Agreement relating to this award, which is
attached to and made a part of this document.


    
 
 
 
 
by Daniel P. Amos
  
Date
 
Aflac Incorporated
  
 
 
 
 
 
 
 
<___________________>
 
Date
 





--------------------------------------------------------------------------------






                    


